Citation Nr: 1714931	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  03-16 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial increased rating for coronary artery disease (CAD) in exces of 30 percent prior to January 12, 1998; in excess of 60 percent from January 12, 1988 to August 7, 2005; in excess of 30 percent from August 8, 2005 to March 1, 2010; in excess of 60 percent from March 2, 2010 to August 2, 2010; and in excess of 30 percent from August 3, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

These matters come before the Board of Veterans' Appeal (Board) from January 2002, April 2011, and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Seattle, Washington.

In April 2015, the Veteran testified at a hearing before the Undersigned Veterans' Law Judge, seated at the Seattle RO (Travel Board hearing).  A transcript of that hearing is associated with the file.

In October 2015, the Board remanded the Veteran's claim for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a February 2017 correspondence to the Board, the Veteran's representative stated that records of the Veteran's most recent hospitalization in October 2016 were relevant to the issue at hand and were missing from the file.  As such, before the Board may adjudicate the Veteran's claims, all of the Veteran's medical records must be associated with the file.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

Accordingly, the case is REMANDED for the following action:

Obtain all outstanding VA treatment records, particularly those concerning the Veteran's October 2016 hosptilization.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




